Title: To Thomas Jefferson from Jerman Baker, 22 April 1825
From: Baker, Jerman
To: Jefferson, Thomas


Dr Sir,
Richmond
22nd April 1825
It gives me much pleasure to inform you that I have this moment received a letter from Mr Wagner United States Auditor, informing me that the Secretary of War had issued an acquisition in favor of the Treasurer of this Couny for Fifty thousand Dollars on account of Interest upon Loans on Monies actually expended by the State of Virginia for the benefit of the United States during the late War; which draft is daily exported to come to hand.By the 4th Sec: of an Act of Assembly passed on the 6th day of March 1824 The Rector & Visitors of the University of Virginia are entitled to receive Fifty thousand Dollars out of the first Monies which shall be paid by the Govt of the United States for the balance of the Debt owed to this commonwealth on account of advances &cI have no doubt that if you will draw on the Pre: & Directors of the Literary fund for Fifty thousand Dollars they will order its immediate payment; for which I will give my check on the Bank of Virginia, through which I hope it will be agreable to you to disburse the Money.Be pleased Sir, to present my affectionate regards to the Family at Monticello & to accept the assurance of the same for yourself—Very Respy yrsJerman Baker